Citation Nr: 1103782	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  08-07 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating before November 
12, 2008, and an initial rating higher than 10 percent from 
November 12, 2008, for low back strain.

2.  Entitlement to an initial compensable rating for 
costochondritis.  

3.  Entitlement to an initial compensable rating for 
hypertension.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 2002 to February 2007.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in May 2007 of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In January 2011, the Veteran canceled his hearing before the 
Board. 


FINDING OF FACT

In January 2011, prior to the promulgation of a decision in the 
appeal, the Veteran, through his representative, withdrawing in 
writing his appeal on the claims for:  an initial compensable 
rating before November 12, 2008, and an initial rating higher 
than 10 percent from November 12, 2008, for low back strain; an 
initial compensable rating for costochondritis; and an initial 
compensable rating for hypertension.


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal have 
been met on the claims for:  an initial compensable rating before 
November 12, 2008, and an initial rating higher than 10 percent 
from November 12, 2008, for low back strain; an initial 
compensable rating for costochondritis; and an initial 
compensable rating for hypertension.  38 U.S.C.A. § 7105(d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010). 





REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the veteran or by his authorized 
representative.  38 C.F.R. § 20.204.  

In January 2011, the Board received, via facsimile, written 
correspondence from the Veteran, through his representative, 
indicating his desire to withdraw his pending appeal on the 
claims for:  an initial compensable rating before November 12, 
2008, and an initial rating higher than 10 percent from November 
12, 2008, for low back strain; entitlement to an initial 
compensable rating for costochondritis; and entitlement to an 
initial compensable rating for hypertension.  

Accordingly, the Board does not have appellate jurisdiction to 
review the appeal and the appeal is dismissed. 


ORDER

The appeal on the claims for an initial compensable rating before 
November 12, 2008, and an initial rating higher than 10 percent 
from November 12, 2008, for low back strain, for an initial 
compensable rating for costochondritis, and for an initial 
compensable rating for hypertension is dismissed.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


